


Exhibit 10.1










FIRST AMENDMENT


TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


AMONG


LEGACY RESERVES LP,
as Borrower,


the Gurantors,


BNP PARIBAS,
as Administrative Agent,


and


The Lenders Signatory Hereto


Dated as of September 30, 2011






    










--------------------------------------------------------------------------------






First Amendment to
Second Amended and Restated Credit Agreement


This First Amendment to Second Amended and Restated Credit Agreement (this
“First Amendment”) dated as of September 30, 2011, among Legacy Reserves LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.


Recitals


A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 10, 2011
(the “Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.


B.    The Guarantors are parties to that certain Second Amended and Restated
Guaranty Agreement dated as of March 10, 2011 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).


C.    The Borrower, the Administrative Agent and the Lenders have agreed to
amend certain provisions of the Credit Agreement as more fully set forth herein.


D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this First Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this First Amendment refer to sections of
the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendment to Preamble and Cover. The preamble of the Credit Agreement is
amended by striking the following clause “Wells Fargo Bank, N.A., as syndication
agent (the “Syndication Agent”), and Compass Bank as document agent (the
“Document Agent”)” and replacing it with the following:
“Wells Fargo Bank, N.A. and Compass Bank as co-syndication agents (the
“Co-Syndication Agents”) and UBS AG, Stamford Branch and U.S. Bank National
Association as co-documentation agents (the “Co-Documentation Agents)”
The cover of the Credit Agreement is amended to reflect the preamble, as amended
above.


2.2    Amendments to Section 1.02.

Page 1

--------------------------------------------------------------------------------




(a)     The definition of “Agents” is hereby amended in its entirety to read as
follows:
“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents; and “Agent” shall mean either the
Administrative Agent, a Co-Syndication Agent or a Co- Documentation Agent, as
the context requires.
(b)    The definition of “Agreement” is hereby amended in its entirety to read
as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment,
including the Schedules and Exhibits hereto, as the same may be amended,
restated or modified from time to time.
(c)    The following definition is hereby added where alphabetically appropriate
to read as follows:
“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of September 30, 2011, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.
2.3    Amendment to Section 9.18. Section 9.18 is hereby amended by deleting the
reference to “90%” in clause (b) thereof and replacing it with “100%”.
2.4    Amendment to Section 11.03. The fourth sentence of Section 11.03 is
hereby amended in its entirety to read as follows:
If a Default has occurred and is continuing, none of the Co-Syndication Agents
nor the Co-Documentation Agents shall have any obligation to perform any act in
respect thereof.
2.4    Amendment to Section 11.11. Section 11.11 is hereby amended in its
entirety to read as follows:
Section 11.11     The Arranger, the Co-Syndication Agents and the
Co-Documentation Agents. The Arranger, the Co-Syndication Agents and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as a Lender hereunder to the
extent they are a party to this Agreement as a Lender.




Section 3.    Assignments and Reallocation of Commitments and Loans. The Lenders
have agreed among themselves, in consultation with the Borrower, to reallocate
their respective Maximum Credit Amounts and Commitments. The Administrative
Agent and the Borrower hereby consent to such reallocation. On the First
Amendment Effective Date (as defined below) and after giving effect to such
reallocations, the Maximum Credit Amounts and Commitment of each Lender shall be
as set forth on Annex I of this First Amendment, which Annex I supersedes and
replaces Annex I to the Credit Agreement (and Annex I to the Credit Agreement is
hereby

Page 2

--------------------------------------------------------------------------------




amended and restated in its entirety to read as set forth on Annex I attached
hereto). With respect to such reallocation, each Lender shall be deemed to have
acquired the Maximum Credit Amount and Commitment allocated to it from each of
the other Lenders pursuant to the terms of the Assignment and Assumption
attached as Exhibit D to the Credit Agreement as if the Lenders had executed an
Assignment and Assumption with respect to such allocation. On the First
Amendment Effective Date, the Administrative Agent shall take the actions
specified in Section 12.04(b)(v), including recording the assignments described
herein in the Register, and such assignments shall be effective for purposes of
the Credit Agreement. If, on the First Amendment Effective Date, any Eurodollar
Loans have been funded, then the Borrower shall be obligated to pay any breakage
fees or costs that are payable pursuant to Section 5.02, in connection with the
reallocation of such outstanding Eurodollar Loans to effectuate the provisions
of this paragraph.


Section 4.    Conditions Precedent. This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “First
Amendment Effective Date”):


4.1    The Administrative Agent shall have received from all the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this First Amendment signed on behalf of such
Person.
4.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof.
4.3    No Default shall have occurred and be continuing as of the First
Amendment Effective Date.
4.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 5.    Miscellaneous.
5.1    Confirmation.  The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
5.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this First Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct, except to

Page 3

--------------------------------------------------------------------------------




the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default or
Event of Default has occurred and is continuing and (iii) no event or events
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect; and (d) agrees that from and after
the First Amendment Effective Date each reference to the Credit Agreement in the
Guaranty and the other Loan Documents shall be deemed to be a reference to the
Credit Agreement, as amended by this First Amendment.


5.3    Counterparts.  This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by telecopy, facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart hereof.


5.4    No Oral Agreement.  This First Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.5    GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
5.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this First Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.7    Severability.  Any provision of this First Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.8    Successors and Assigns.  This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]



Page 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWER:
LEGACY RESERVES LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ Steven H. Pruett
 
 
 
 
Steven H. Pruett
 
 
 
 
President, Chief Financial Officer and Secretary
 
 
 
 
 
 
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves Operating GP LLC, its general partner
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Steven H. Pruett
 
 
 
 
Steven H. Pruett
 
 
 
 
President, Chief Financial Officer and Secretary
 
 
 
 
 
 
 
LEGACY RESERVES OPERATING GP LLC
 
 
 
 
 
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Steven H. Pruett
 
 
 
 
Steven H. Pruett
 
 
 
 
President, Chief Financial Officer and Secretary
 








SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
By:
/s/ Steven H. Pruett
 
 
 
 
Steven H. Pruett
 
 
 
 
President, Chief Financial Officer and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    

SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
By:
/s/ Brian Malone
 
 
 
 
Brian Malone
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Betsy Jocher
 
 
 
 
Betsy Jocher
 
 
 
 
Director
 










SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






LENDERS:
WELLS FARGO BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ David C. Brooks
 
 
 
 
David C. Brooks
 
 
 
 
Director
 
 
 
 
 
 
 
COMPASS BANK
 
 
 
 
 
 
 
 
By:
/s/ Kathleen J. Bowen
 
 
 
 
Kathleen J. Bowen
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Jeffrey H. Rathkamp
 
 
 
 
Jeffrey H. Rathkamp
 
 
 
 
Managing Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
By:
/s/ Keith Buchanan
 
 
 
 
Keith Buchanan
 
 
 
 
Managing Director
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Don J. McKinnerney
 
 
 
 
Authorized Signatory
 




SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Bruce E. Hernandez
 
 
 
 
Bruce E. Hernandez
 
 
 
 
Vice President
 
 
 
 
 
 
 
KEYBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ David Morris
 
 
 
 
David Morris
 
 
 
 
Vice President
 
 
 
 
 
 
 
WEST TEXAS NATIONAL BANK
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
By:
/s/ David M. Bornstein
 
 
 
 
David M. Bornstein
 
 
 
 
Director
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
Lara Sorokolit
 
 
 
 
Assistant Vice President
 




SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
 
 
 
By:
/s/ Mark A. Roche
 
 
 
 
Mark A. Roche
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Director
 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
 
 
 
Irja R. Otsa
 
 
 
 
Associate Director
 
 
 
 
 
 
 
 
By:
/s/ Mary E. Evans
 
 
 
 
Mary E. Evans
 
 
 
 
Associate Director
 




SIGNATURE PAGE
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






Title:Annex I


ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
BNP Paribas
10.91%
$109,090,909.00
Wells Fargo Bank, N.A.
10%
$100,000,000.00
Compass Bank
10%
$100,000,000.00
UBS AG, Stamford Branch
10%
$100,000,000.00
U.S. Bank National Association
10%
$100,000,000.00
Bank of America, N.A.
8.18%
$81,818,182.00
Royal Bank of Canada
7.27%
$72,727,273.00
The Bank of Nova Scotia
6.91%
$69,090,909.00
Credit Agricole Corporate and Investment Bank
6.91%
$69,090,909.00
Union Bank, N.A.
6.91%
$69,090,909.00
KeyBank N.A.
6.91%
$69,090,909.00
Societe Generale
4.55%
$45,454,545.00
West Texas National Bank
1.45%
$14,545,455.00
TOTAL
100%
$1,000,000,000.00







